Name: Commission Implementing Regulation (EU) 2018/981 of 11 July 2018 amending the list of Brazilian establishments from which imports into the Union of fishery products intended for human consumption are permitted (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: tariff policy;  health;  trade;  business organisation;  America;  international trade;  fisheries
 Date Published: nan

 12.7.2018 EN Official Journal of the European Union L 176/11 COMMISSION IMPLEMENTING REGULATION (EU) 2018/981 of 11 July 2018 amending the list of Brazilian establishments from which imports into the Union of fishery products intended for human consumption are permitted (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 12(4)(c) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin. In particular, Article 12(1) of that Regulation provides that, with the exception of certain specific cases, products of animal origin are to be imported into the Union only if they originate from third country establishments that appear on lists drawn up and updated in accordance with that Article. Those lists can be consulted on the website of the Directorate-General for Health and Food Safety (2). (2) Article 12(2) of Regulation (EC) No 854/2004 requires that third country establishments are placed on those lists only if the competent authorities of the third country guarantee that those establishments, together with any establishments handling raw material of animal origin used in the manufacture of the products of animal origin concerned, comply with relevant Union requirements. In addition, in accordance with Article 12(3) of Regulation (EC) No 854/2004, the competent authorities of the third country concerned should keep those lists of establishments updated and communicate them accordingly to the Commission. (3) Article 15(2)(a) of Regulation (EC) No 854/2004 provides that fishery products imported from a factory or freezer vessel flying the flag of a third country are to come from vessels that appear on a list drawn up and updated in accordance with the procedure set out in Article 12(4) of that Regulation. (4) In September 2017, a Commission inspection revealed that primary production establishments supplying Brazilian establishments from which imports of fishery products are permitted are neither identified, nor subject to official controls. Consequently, that audit concluded that the competent authority in Brazil is neither in the position to provide the guarantees set out in Article 12(2)(a) and (b) of Regulation (EC) No 854/2004, nor to provide all the guarantees referred to in the health certificate for fishery products laid down in Appendix IV to Annex VI to Commission Regulation (EC) No 2074/2005 (3). Moreover, that inspection revealed serious deficiencies with regard to infrastructure and hygiene requirements in a number of inspected Brazilian establishments from which imports of fishery products are permitted. The aforesaid deficiencies have shown a systemic lack of effective controls by the Brazilian competent authorities with regard to fishery products. (5) In reply to the recommendations made in the preliminary inspection report, the Brazilian authorities informed the Commission, in an official letter dated 22 December 2017, that they have suspended the issuance of health certificates for all fishery products intended for export to the Union as of 3 January 2018. However, Member States notified the Commission that consignments of fishery products originating from Brazil were presented at the Union borders with certificates issued after the date of suspension. (6) In light of these considerations, and in the absence of new information from the Brazilian authorities, there are no sufficient guarantees that any of the establishments authorised to export fishery products from Brazil to the Union fulfil the conditions of Article 12(2) of Regulation (EC) No 854/2004 and their products therefore constitute a risk for public health. It is therefore appropriate to remove all establishments from the list of Brazilian establishments from which fishery products intended for human consumption can be imported into the Union. (7) In light of the risk to public health associated with their products, those establishments should cease to be authorised to export to the Union without delay. It is therefore appropriate that the date of entry into force of this Regulation is the date following that of its publication. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The list of establishments referred to in Article 12 of Regulation (EC) No 854/2004 shall be amended in order to remove all entries of Brazilian establishments from which imports into the Union of fishery products for human consumption are permitted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 206. (2) https://ec.europa.eu/food/safety/international_affairs/trade/non-eu-countries_en (3) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (OJ L 338, 22.12.2005, p. 27).